 


109 HR 3690 IH: Katrina College Student Relief Act
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3690 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. George Miller of California (for himself, Mr. Kildee, Mrs. McCarthy, Mr. Andrews, Mr. Hinojosa, Mr. Holt, Ms. McCollum of Minnesota, Mr. Barrow, Mr. Ryan of Ohio, Mr. Van Hollen, Ms. Slaughter, Mr. Scott of Virginia, Mr. Brown of Ohio, Mr. Davis of Florida, Mr. Grijalva, Mr. Etheridge, Mr. Moore of Kansas, Ms. Lee, Mr. Payne, Mr. Kennedy of Rhode Island, Mr. Higgins, Mr. Davis of Illinois, Mr. Tierney, Mr. Moran of Virginia, Mr. Kucinich, Mr. Pallone, Mrs. Davis of California, Mr. Bishop of New York, Mr. Conyers, Mr. Nadler, Mr. Hoyer, and Mr. Menendez) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To provide relief to students, schools, and student borrowers affected by natural disaster. 
 
 
1.Short titleThis Act may be cited as the Katrina College Student Relief Act. 
2.Waivers of student grant repayment by students affected by disastersSection 484B(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1091b(b)(2)) is amended by adding at the end the following new subparagraph: 
 
(D)Waivers of student grant repayment by students affected by disastersThe Secretary may waive the amounts that students are required to return under this section with respect to grant assistance under this title if the withdrawals on which the returns are based are withdrawals by students— 
(i)who were residing in, employed in, or attending an institution of higher education that is located in, or were dependent students whose parent or parents were residing or employed in, an area in which the President has declared that a major disaster exists, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); 
(ii)whose attendance was interrupted because of the impact of the disaster on the student or the institution; and 
(iii)whose withdrawal ended within the academic year during which the designation occurred or during the next succeeding academic year.. 
3.Student loan deferment 
(a)Guaranteed LoansSection 428(b)(1)(M) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M)) is amended— 
(1)by striking or at the end of clause (ii); 
(2)by inserting or after the semicolon at the end of clause (iii); and 
(3)by adding after clause (iii) the following new clause: 
 
(iv)not in excess of 6 months in the case of a borrower— 
(I)who was attending an institution of higher education that is located in, or was employed or residing in, an area in which the President has declared that a major disaster exists, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); and  
(II)whose attendance, employment, or residence was interrupted because of the impact of the disaster;. 
(b)Direct loansSection 455(f)(2) of such Act (20 U.S.C. 1087e(f)(2)) is amended— 
(1)by striking the period at the end of subparagraph (C) and inserting ; or; and 
(2)by adding at the end the following new subparagraph: 
 
(D)not in excess of 6 months in the case of a borrower— 
(i)who was attending an institution of higher education that is located in, or was employed or residing in, an area in which the President has declared that a major disaster exists, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); and  
(ii)whose attendance, employment, or residence was interrupted because of the impact of the disaster;. 
(c)Perkins LoansSection 464(c)(2)(A) of such Act (20 U.S.C. 1087dd(c)(2)(A)) is amended— 
(1)by striking or at the end of clause (iii); 
(2)by inserting or after the semicolon at the end of clause (iv); and 
(3)by inserting after clause (iv) the following new clause: 
 
(v)not in excess of 6 months in the case of a borrower— 
(I)who was attending an institution of higher education that is located in, or was employed or residing in, an area in which the President has declared that a major disaster exists, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); and  
(II)whose attendance, employment, or residence was interrupted because of the impact of the disaster;. 
4.Expected family contributionSection 474 of the Higher Education Act of 1965 (20 U.S.C. 1087nn) is amended by adding at the end the following new subsection: 
 
(c)Recalculation of EFC for students affected by disastersThe Secretary shall provide for the recalculation of expected family contribution for the current academic year, when possible, and for the ensuing academic year, for any student— 
(1)who resides in, is employed in, or is attending an institution of higher education that is located in, or is a dependent student whose parent or parents reside or are employed in, an area in which the President has declared that a major disaster exists, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); and 
(2)whose income or assets, or whose family income or assets, are affected by such disaster.. 
 
